DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 6-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In claim 1, lines 11-12, a phrase “the encapsulant covers an upper surface of the heat-dissipating member and four side surfaces of the heat-dissipating member” is indefinite because it appears to recite random side surfaces.  It is noted that the heat-dissipating member appears to have a rectangular shape.
In claim 6, last line, a phrase “the encapsulant covers an upper surface of the heat-dissipating member and four side surfaces of the heat-dissipating member” is indefinite because it appears to recite random side surfaces.  It is 
	Claim 15, same occurrence as discussed in claim 6.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
Claims 1-2, 9-15, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baloglu (2019/0189599) in view of Sanken (applicant cited 10/4/2019; JP5707810; abstract) and further in view of Gautham (2007/0281393).

    PNG
    media_image1.png
    598
    736
    media_image1.png
    Greyscale

Regarding claim 1, markup figure 2J, Baloglu discloses the invention substantially as claimed:    


Sanken discloses a heat-dissipating member 17 includes graphite (see abstract).
Gautham, fig 9, discloses a device having an encapsulant 28 covering an entirety of the chip components 22.  It is noted that the heat-dissipating member is a component of the chip.

    PNG
    media_image2.png
    591
    474
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Baloglu to teachings of the heat dissipating member including graphite as taught by Sanken , and further to extend the encapsulant to cover the entirety chip components as taught by Gautham, because it is desirous in the art to achieve the predictable result of providing efficient removal of the heat buildup in the package device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or 
As to claim 2, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
2. The semiconductor package of claim 1, wherein the encapsulant 160 covers the entirety of an upper surface of the heat-dissipating member 170.  

As to claim 9, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
9. The semiconductor package of claim 1, further comprising a frame (package structure) having a through-hole, wherein the semiconductor chip 110 and the heat-dissipating member 170 are disposed in the through-hole of the frame.  


10. The semiconductor package of claim 1, wherein a thickness of the heat-dissipating member is less than a thickness of the semiconductor chip.  

However, the structure of Baloglu has a general thickness relative to the chip . Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of  Baloglu in view of Sanken and Gautham in the range as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	
As to claim 11, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
11. The semiconductor package of claim 1, wherein the heat-dissipating member 170 has the same size as a size of the semiconductor chip 110 on a plane.  

As to claim 12, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:


As to claim 13, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
13. The semiconductor package of claim 1, wherein the heat-dissipating member 170 is directly bonded to the inactive surface of the semiconductor chip 110.  

As to claim 14, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
14. The semiconductor package of claim 1, further comprising: a backside redistribution layer 130 disposed on the encapsulant 160; and a heat-dissipating via passing through the encapsulant 160, and connecting the backside redistribution layer 130 to the heat-dissipating member 170.  

As to claim 15, fig 2J, Baloglu discloses:
15. A semiconductor package, comprising: a frame having a through-hole;  a semiconductor chip 110 disposed in the through-hole, and having an active surface on which a connection pad (see markup) is disposed and an inactive surface opposite to the active surface; a heat-dissipating member 170, disposed on the inactive surface of the semiconductor chip 110 in the through-hole;  an encapsulant 160 covering at least a portion of the semiconductor chip and at least a portion of an upper surface the heat-dissipating member heat-dissipating; and a connection structure, including a redistribution layer 120 electrically connected to the connection pad, disposed on the active surface of the semiconductor chip 110; except the heat dissipating member includes graphite.  

Sanken discloses a heat-dissipating member 17 includes graphite (see abstract).
Gautham, fig 9, discloses a device having an encapsulant 28 covering an entirety of the chip components 22.  It is noted that the heat-dissipating member is a component of the chip.

    PNG
    media_image2.png
    591
    474
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Baloglu to teachings of the heat dissipating member including graphite as taught by Sanken , and further to extend the encapsulant to cover the entirety chip components as taught by Gautham, because it is desirous in the art to achieve the predictable result of providing efficient removal of the heat buildup in the package device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or 

As to claim 17, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
17. The semiconductor package of claim 1, wherein the heat-dissipating member 170 (17) includes pyrolytic graphite (layer 17 sanken).  

As to claim 18, fig 2J, the combined teaching of Baloglu, Gautham and Sanken discloses:
18. The semiconductor package of claim 1, wherein a thickness of the heat-dissipating member is in a range of 20 pm to 100 pm.  
.	
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/19/2021 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813